Citation Nr: 1544107	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.  

(The issue of whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals June 1979 decision that denied entitlement to a TDIU will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to a TDIU.  

In a June 2008 decision, the Board denied the Veteran's claim for increased initial rating for dermatitis.  The Veteran initially appealed the June 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  However, in August 2008, the Veteran, through his attorney, submitted an unopposed motion to withdraw the appeal.  Thus, this matter is no longer pending before the Court.  

In a May 2010 statement, the Veteran also withdrew his claim for an earlier effective date for the award of service connection for dermatitis.  Accordingly, this matter is no longer before the Board.  

A November 2012 Board decision denied the Veteran's claim for a TDIU.  The Veteran appealed the November 2012 Board decision to the Court.  In a September 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Board has determined in a separate decision that there was CUE in a June 1979 Board decision that denied entitlement to a TDIU; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to a TDIU, to include on an extraschedular basis, because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.200. 

With respect to the issue of entitlement to a TDIU, the Veteran timely appealed a January 2010 rating decision that had denied the claim.  After the statement of the case was issued in July 2011, the Veteran submitted a timely substantive appeal in September 2011.  As noted above, in a separate decision, the Board determined that there was CUE in a June 1979 Board decision that denied entitlement to a TDIU.  Therefore, the rating decision favorably resolved that issue in full.  Thus, the issue of entitlement to a TDIU, to include on an extraschedular basis, has been rendered moot, and that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed. 



	(CONTINUED ON NEXT PAGE)





ORDER

Because the Veteran's claim for entitlement to a TDIU, to include on an extraschedular basis, has been rendered moot by the Board's finding of CUE in a June 1979 Board decision in which TDIU was denied, the appeal is dismissed by the Board for lack of jurisdiction.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


